                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

      IN RE:                                      CASE NO. 19-60697-rk

      Tina K Brewer                               CHAPTER 13

      Debtor(s)                                   JUDGE RUSS KENDIG

                                                  NOTICE OF APPEARANCE OF
                                                  COUNSEL AND REQUEST FOR NOTICE



              PLEASE TAKE NOTICE that Joshua Vaughan, Thomas R. Houlihan and the law

     firm of Amer Cunningham Co., L.P.A. hereby enter their appearance on behalf of the

     State of Ohio, Department of Job and Family Services. Pursuant to Fed. R. Bankr.

     P. 2002(g), counsel requests that all notices given or required to be given in this case

     and all papers served or required to be served in this case, be given to and served at

     the address set forth for it in the proofs of claim and also at the following address and

     email address:

     Joshua Vaughan
     Thomas R. Houlihan
     Amer Cunningham Co., L.P.A.
     One Cascade Plaza, Suite 1510
     Akron, OH 44308
      (330) 762-2411
     Fax (330) 762-9918
     jvaughan@amer-collect.com




19-60697-rk    Doc 15   FILED 04/22/19    ENTERED 04/22/19 12:52:52       Page 1 of 3
              PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

     the notices referred to in Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010

     but also includes, without limitation, any orders, applications, motions, petitions, plans,

     pleadings, requests, complaints or other papers which affect or seek to affect in any

     way the procedural or equitable rights or interests of the State of Ohio.             The

     undersigned requests that he be added to the Clerk’s mailing matrix in this case.


                                              Respectfully submitted,




                                              /s/ Josh Vaughan ____________
                                              Joshua Vaughan (#0090535)
                                              JVaughan@amer-collect.com
                                              /s/ Tom Houlihan _________
                                              Thomas R. Houlihan (#0070067)
                                              Houlihan@amer-law.com
                                              AMER CUNNINGHAM CO., L.P.A.
                                              One Cascade Plaza, Suite 1510
                                              Akron, OH 44308
                                               (330)762-2411
                                              Fax (330) 762-9918
                                              Special Counsel to the State of Ohio
                                              Attorney General




19-60697-rk    Doc 15   FILED 04/22/19    ENTERED 04/22/19 12:52:52         Page 2 of 3
                                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Appearance was served by ECF (i)
     electronically on the date of filing through the court’s ECF System on all ECF
     participants registered in this case at the email address registered with the court and (ii)
     by ordinary U.S. Mail on 4/22/2019 addressed to:


     None.




                                               /s/ Josh Vaughan    ________
                                               /s/ Tom Houlihan____________
                                               Special Counsel to the State of Ohio
                                               Attorney General




19-60697-rk   Doc 15    FILED 04/22/19     ENTERED 04/22/19 12:52:52        Page 3 of 3
